DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.

The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 9/20/21, claims 1-3 are currently pending in the application, with claims 2 and 3 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 1 is objected to because of the following informality: 
Amended claim 1 recites “a blending amount of methyl methacrylate being 80 wt% or more, and a blending amount of butyl methacrylate being 20% or less”. The limitation may be amended further to recite “20 wt% or less” for completion and to maintain consistency within the claim language. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Numrich et al. (US
8,088,847 B2), in view of and either Fukushima et al. (US 2011/9272648 A1) or
Ooaira et al. (US 2015/0044439 A1) (all references of record).
	Numrich teaches polymethyl methacrylate plastics comprising, particularly preferably, at least 80% by weight of methyl methacrylate and which can also comprise other (meth)acrylates copolymerizable with methyl methacrylate, wherein the other (meth)acrylates copolymerizable with methyl methacrylate may include n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert. butyl (meth)acrylate (col. 2, line 61-col. 3, line 10). The reference also teaches impact modified acrylic resin comprising an acrylic matrix and an impact modifier, wherein the matrix polymer may be composed of 100% by wt. of methyl methacrylate and 0 to 20% by wt. of other comonomers, e.g. C1-C4 alkyl (meth)acrylate (col. 4, line 51-col. 5, line 28). The reference teaches use of the disclosed plastics in moldings produced by coextrusion, lamination, by extrusion coating or by lamination coating, i.e. in molded articles (col. 10, lines 1-9).
The reference further teaches a stabilizer package therefor, comprising a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, in an amount of 0 to 5.0 % by weight, preferably 0.2 to 3% by weight of triazine compound, based on the wt. of the monomer to prepare the polymethyl methacrylates. Exemplified embodiment teaches CGX UVA 006 (a UV absorber based on triazine) (col. 8, lines 9-10, col. 9, lines 22-32, col. 10, Ex. 4).
Numrich fails to disclose a molded article obtained from claimed acrylic resin having a glass transition temperature of at least 80°C, and comprising a UV absorber including 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol, and (3) mixing kneading a composition at 200-260°C as in the claimed invention.
prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1) Numrich’s polymethyl methacrylate plastics may include at least 80 wt.% methyl methacrylate, i.e. encompass a homopolymer of methyl methacrylate, and copolymer of at least 80 wt.% methyl methacrylate and 20 wt.% or less of comonomers, such as butyl (meth)acrylate. Likewise, the disclosed impact modified acrylic resin may include a homopolymer of methyl methacrylate or a copolymer of at least 80 wt.% methyl methacrylate and 20 wt.% or less of butyl (meth)acrylate as the matrix resin. It is noted that per TABLE 1 of the instant specification, a homopolymer of methyl methacrylate has a Tg of 105°C. Additionally, the reference teaches that preference is given to copolymers comprising 85% to 99.5% by wt. of methyl methacrylate, and 0.5 to 15% by wt. of other monomers such as such as n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert.-butyl (meth)acrylate, whose theoretically calculated Tg by Fox equation is greater than 80°C. For instance, the calculated Tg of a copolymer of 90 wt.% MMA (PMMA homopolymer Tg =105°C) and 10 wt.% n-butyl methacrylate (PBMA homopolymer Tg = 20°C) is about 94°C, i.e. 1/Tg (in degree Kelvin) =0.9/(Tg)PMMA + 0.1/(Tg)PBMA.
With regard to (2), Numrich teaches a triazine type UV absorber, such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, in an amount of up to 5 wt.% of the based on the wt. of monomers in the polymethyl methacrylate plastic (col. 9, lines 23-32), with composition of working Example 4 including CGX UVA 006, a triazine-based UV absorber. The secondary reference to Fukushima teaches synthetic resin compositions comprising 0.001-10 parts by wt. of a triazine compound, such as:

    PNG
    media_image1.png
    273
    717
    media_image1.png
    Greyscale

for use with acrylic resins, such as PMMA, and molded articles thereof [0026, 0043, 0071-0078]. Disclosed Compound No. 1 reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and disclosed Compound No. 2 reads on presently claimed UV absorber.
In the alternative, the secondary reference to Ooaira teaches an acrylic resin compositions comprising ultraviolet stabilizers, such as TINUVIN 1577 and ADK STABLA-46 [0138]. It is noted that disclosed TINUVIN 1577 reads on Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and disclosed ADK STABLA-46 reads on presently claimed UV absorber.
Thus, given the teaching in Numrich on suitable monomers for polymethyl methacrylate plastics, and a triazine-containing UV absorber therefor in an amount up to 5 wt.% and given the teaching in the secondary references on functional equivalence of Numrich’s triazine-based UV absorber and the presently claimed UV absorber, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce Numrich’s molded articles from any of the disclosed polymethyl methacrylate plastics, including a homopolymer of methyl methacrylate, or a copolymer consisting of 80% or more of methyl methacrylate and 20% by wt. of less of butyl methacrylate and having Tg as in the claimed invention, and further including 2-(4,6-diphenyl-l,3,5-triazin-2-yl)-5-[2-(2-ethylhexanoyloxy)ethoxy]phenol (i.e. ADK STABLA-46 ) in any amount up to 5 wt.%, in lieu of Numrich’s 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol (i.e. TINUVIN 1577) based on their art recognized equivalence, and thereby arrive at the claimed molded article. Case law holds In re Ruff 118 USPQ 343 (CCPA 1958). It is noted that “20% or less” for the blending amount of butyl methacrylate in claim 1 encompasses 0 as the lower limit.
With regard to (3) it is noted that claim 1 is drawn to a molded article and the limitation “obtained by melting and mixing/kneading an acrylic resin composition within a temperature range of from 200 to 260°C” is a process limitation in a product claim. Numrich teaches extrusion and injection molded articles (col. 5, lines 22-27). Moreover, the secondary reference to Fukushima teaches a molding temperature of 200 to 350oC [0071], while Ooaira teaches a melt extrusion temperature of 150 to 235oC [0145]. Thus, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to utilize appropriately effective mixing/kneading temperature, including a temperature of 200 to 260°C as in the claimed invention, so as provide for optimal mixing with flow and without affecting any degradation, absent evidence of criticality for the claimed temperature range. A product claim that recites process by which the product is made is a product by process claim and as such, the process limitations do not impart patentability, absent evidence to the contrary. Applicant is reminded that The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature, than when a product is claimed in the conventional fashion. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious In re Marosi, 710 F.2d 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).

Response to Arguments
5.	The amendment and arguments dated 9/20/21 have been duly considered. The rejection as set forth in the office action dated 5/19/21 are rewritten herein above to improve clarity, relying on the same art of the record. Applicant’s arguments are not deemed persuasive for the following reasons:
	Applicant’s Arguments:
Amended claim 1 recites that the acrylic resin consists of methyl methacrylate and butyl methacrylate as monomer components, a blending amount of methyl methacrylate being 80 wt% or more, and a blending amount of butyl methacrylate being 20% or less. The claimed acrylic resin contributes to obtaining a molded article that has excellent weather resistance and can be stably produced at high temperatures.
Numrich exemplifies numerous monomer components which may be combined with methyl methacrylate, the monomer components encompassing butyl methacrylate. 
However, Numrich does not disclose or suggest an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components. For example, the acrylic resin used in the Examples of Numrich comprises methyl methacrylate, butyl acrylate and ethyl acrylate as a monomer component.

Examiner’s Response:
At the outset, it is noted that the wherein clause in amended claim 1 limits the acrylic resin to those consisting of methyl methacrylate in an amount of 80 wt.% or more, and butyl methacrylate in an amount of 20% or less, i.e. encompasses a homopolymer of methyl methacrylate and a copolymer of methyl methacrylate and butyl methacrylate. In this regard, as stated in paragraph 5 above, Numrich reference teaches polymethyl methacrylate plastics comprising, particularly preferably, at least 80% by weight of methyl methacrylate, which can also comprise other (meth)acrylates copolymerizable with methyl methacrylate, such as n-butyl (meth)acrylate, isobutyl (meth)acrylate and tert. butyl (meth)acrylate (col. 2, line 61-col. 3, line 10). The reference also teaches impact modified acrylic resin comprising an acrylic matrix and an impact modifier, wherein the matrix polymer may be composed of 100% y wt. of methyl methacrylate and 0 to 20% by wt. of other comonomers, e.g. C1-C4 alkyl (meth)acrylate (col. 4, line 51-col. 5, line 28). Thus, Numrich’s polymethyl methacrylate plastics and acrylic resin of the impact modified acrylic resin, both may include an acrylic resin as in the claimed invention.
Although Numrich’s examples are not based on acrylic resin as in the claimed invention, i.e. consisting of methyl methacrylate in an amount of 80 wt.% or more, and butyl methacrylate in an amount of 20% or less, nonetheless, the general disclosure teaches acrylic resins of overlapping scope. As such, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Moreover, “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant’s Argument:
Fukushima and Ooaira neither disclose nor suggest an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components.

	Examiner’s Response:
	The primary reference to Numrich teaches that polymethyl methacrylate plastic or an acrylic resin matrix or the impact modified acrylic resin may consist of methyl methacrylate, or to methyl methacrylate and butyl methacrylate as monomer components. Additionally, Numrich teaches a stabilizer package comprising a triazine-based UV absorber such as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol, in an amount of 0 to 5.0 % by weight, preferably 0.2 to 3% by weight of the monomer components of the acrylic resin. The secondary references to Fukushima and Ooaira teach the functional equivalence of Numrich’s triazine UV absorber, i.e. as 2-(4,6-diphenyl-1,3,5-triazin-2-yl)-5-hexyloxyphenol and LA-46 (i.e. claimed UV absorber) as suitable UV absorbers in acrylic resin compositions. Thus, the combination of Numrich and the secondary reference as a whole obviates the claimed compositional limitations of the resin of the molded article. Fukushima and Ooaira are relied upon in the rejections only as teaching references.
Applicant’s Arguments:
The various Examples set forth in the present specification demonstrate the advantages arising from the use of an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components. 
Specifically, in the Examples of the specification, AC-3 and AC-4 were prepared; AC-3 is an acrylic resin that consists of methyl methacrylate and butyl acrylate as monomer components and AC-4 is an acrylic resin that consists of methyl methacrylate and ethyl acrylate as monomer components (see Table 1 of the present specification). Numrich describes butyl acrylate and ethyl acrylate as the particularly preferable monomer components which may be combined with methyl methacrylate.
However, as disclosed at para. [0074] of the present specification, melting and mixing/kneading were attempted by employing the acrylic resins AC-3 and AC-4 described in Table 1; however, granulation was impossible due to a significant drop in viscosity.
On the other hand, the molded article which was produced using AC-2 had excellent weather resistance and could be stably produced at high temperatures (see Tables 2 and 3 of the present specification); AC-2 is an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components.
The advantages of employing an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components would not have been expected from the applied prior art.
For the above reasons, a skilled artisan would have had no apparent reason to select only butyl methacrylate from among the numerous monomer components disclosed in Numrich based on the prior art, and to produce an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components in order to obtain a molded article that has excellent weather resistance and can be stably produced at high temperatures.

Examiner’s Response:
Applicants compare AC-3 that consists of methyl methacrylate and butyl acrylate as monomer components, and AC-4 that consists of methyl methacrylate and ethyl acrylate as monomer components, against AC-2 that consists of methyl methacrylate and butyl methacrylate. On the basis that a molded article produced using AC-2 has excellent weather resistance and could stably be produced at high temperatures, Applicants conclude that advantages employing an acrylic resin that consists of methyl methacrylate and butyl acrylate has been established.
Firstly, Examples in TABLES 1 and 2 of the specification are limited to compositions of an acrylic resin AC-1 consisting of 100 wt% methyl methacrylate (Tg=105oC, MW=87,000), and an acrylic resin AC-2 consisting of methyl methacrylate (80 wt%) and butyl methacrylate (20 wt% (Tg=82oC, MW=119,000). Moreover, these are compared against AC-3 (MW=79,000) and AC-4 (MW=92,000), i.e. different molecular wts of the acrylic resins AC-1 to AC-4 preclude a proper back to back comparison. 
Secondly, Examples 1-1 to 1-6 in the specification (i.e. inventive Examples) discloses mixing the acrylic resin and triazine based- UV absorber at 250oC to obtain pellets, and melting the same in an extruder at 240oC to produce an acrylic resin sheet. Granulation is disclosed as not being possible with compositions comprising AC-3 and AC-4, and molded articles thereof are seen as exhibiting inferior weather resistance. However, the superior weather resistance data conferred by the claimed UV absorber is limited to molded articles formed from an acrylic resin composition consisting of (1) an acrylic resin consisting of methyl methacrylate (100%, Tg=105oC), or an acrylic resin consisting of methyl methacrylate (80 wt.%) and butyl methacrylate (20 wt.%) (Tg=82oC), or at best, to an acrylic resin consisting of methyl methacrylate (80 wt.% or more) and butyl methacrylate (20 wt.% or less), and having a Tg of 82oC to 105oC, (2) a UV absorber LA-46 at 1, 3 or 5 wt.%, or at best at 1-5 wt.%, (3) by mixing/kneading at a temperature of 250oC. The data is not reasonably commensurate in scope with claim 1 which is drawn to a molded article obtained by mixing/kneading an acrylic resin composition within a temperature range of from 200 to 260oC, wherein the acrylic resin composition comprises, with respect to 100 parts by mass of an acrylic resin, from 0.1 to 8 parts by mass of a triazine-based UV absorber, wherein the acrylic resin composition comprises an acrylic resin that consists of methyl methacrylate and butyl methacrylate as monomer components, a blending amount of methyl methacrylate being 80 wt% or more, and a blending amount of butyl methacrylate being 20% or less, has a glass transition temperature of at least 80oC.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762